PER CURIAM.
In seeking reversal of his conviction for armed robbery, the appellant contends that the trial court erred in several respects, viz: that the corpus delicti was not proved; that identification evidence from a line-up, and by fingerprint was improperly allowed; and that the court improperly admitted confession statements. We have considered those contentions in the light of the record and briefs, and find them to be without merit. We reject appellant’s argument that the evidence did not show the victim was put in fear. There was evidence force was used and that a cocked gun was held at the person’s head. United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149, relied on with respect to the line-up, was not applicable as that case does not have retroactive reach (Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199). The circumstances relating to the fingerprint evidence justified its admission. There was testimony that the print was made at the time of the alleged offense. Regarding the confession, it was shown the defendant was properly warned of his rights under the Miranda decision, and on the evidence presented relating thereto, the court was not in error in ruling that the confession was freely and voluntarily made.
Affirmed.